Title: To George Washington from Samuel Huntington, 9 October 1780
From: Huntington, Samuel
To: Washington, George


                  
                     Sir,
                     Philadelphia October 9. 1780
                  
                  Agreeable to the request of General Gates I transmit your
                     Excellency the enclosed Papers No. 1, 2, 3 & 4 this Day received—I have
                     the Honor to be with the highest respect your Excellency’s obedient humble
                     servant
                  
                     Saml Huntington
                     
                  
                Enclosure
                                    
                     No. 1
                        
                        Sir,
                        Hillsborough 27 Septr 1780
                     
                     The 25th instant in the afternoon, I was honoured with the
                        receipt of your Excellency’s Letter of the 9th of this month from
                        Philadelphia—The Act of Congress of the 8th Instant, inclosed in your Letter
                        will I hope have due weight with the States directed to Supply Six Months
                        provisions and forage for fifteen thousand Men, The Army appointed to serve
                        in the Southern department—By this Conveyance I shall write to the board of
                        War, and acquaint them, with what Articles I can get supplied here; and what
                        I must depend upon them for—I had no letter from the board of War by Colo.
                        Senf except one, containing only a resolve of Congress reflecting the
                        Exchange of Lieut. Col. Lawrens; but except Major McGill will bring their
                        particular commands—A great many of the Virginia Militia have returned from
                        their own homes, since the Action of the 16th Ultimo—they seem to be so
                        mortified at the reception they met with in Virginia, and so ashamed of
                        their past conduct; that I firmly believe they will, upon the first
                        opportunity, face the stigma that at present tarnishes their reputation—I
                        shall do all in my power to establish this resolution in their Hearts—and do
                        therefore discourage the too frequent reflections upon their past bad
                        behaviour—I have attentively considered the resolves of Congress of the 8th
                        and 11th instant, by that of the 8th this State is directed to raise her
                        Quota of Continental troops—the Assembly broke up lately, and only voted
                        Militia to serve for three Months, and this is all that can be expected from
                        this State until the next meeting of the Assembly—When Major Magill arrives,
                        and I have sufficient light to guide me in fixing upon the proper places for
                        forming magazines of provisions and forage, I shall in concert with the
                        Governors of this, and the neighbouring States, determine upon that important
                        business—I am happy to assure your Excellency, that Virginia and Maryland
                        are exerting themselves to raise their Quotas of Men for the public service.
                        Carriages, and provisions seem to me, to be Articles that will be more in
                        request than Men—The specific Tax in this State is the only mode by which
                        the two former can be procured—And that operates so slow, that its Efficacy
                        can only be known hereafter—at present, we have no Magazine of provisions
                        or forage and are only fed from hand to Mouth—Carriages are also very
                        scantily supplied, but the board of War in whom the Executive powers of the
                        State, are by the Legislature, invested; assure me things will shortly wear
                        a more pleasing aspect—With this board, I am apparently upon the best terms,
                        and every thing our joint Endeavours can effect, will be exerted for the
                        Interest of the United States—I have requested the Governor of Virginia, and
                        Maryland, with whom I constantly correspond; to send your Excellency Copies
                        of every Letter, and paper transmitted to them, and I must entreat your
                        Excellency will order these, with every other State paper, to be immediately
                        copied, and sent to his Excellency, the Commander in Chief, for
                        notwithstanding whatever may have been formerly insinuated to the Contrary;
                        it was never in my Intention or design to be guilty of the smallest neglect
                        to the exalted character, who so eminently fills that Station.
                     From the great depreciation of the Money, and particularly
                        that of this State; the expences of the Commissary’s department, is become
                        Enormous, I desire Congress will be pleased immediately to order a deputy
                        Auditor General, well acquainted with the business of the Army, to this
                        department; that the burthen upon my shoulders may in some degree be
                        lessened, by the appointment and attendance of that necessary Officer—Major
                        Armstrong the deputy Adjutant General in the Southern department having
                        early in the Campaign, by the unwholesomeness of the Climate, contracted a
                        violent fever, which terminated in an Intermittant—And had reduced him to a
                        skeleton, he has my permission in order to save his life, to go to the
                        Northward; I desire Congress will please to indulge him, with leave of
                        Absence, until his health is restored—I am Sir your Excellency Most Obedient
                        & Most humble Servt
                     
                        Horatio Gates
                     
                     
                        P.S. The returns of the Continental troops &
                           Militia, will come by the next express; I believe the first to be 1400,
                           and the Latter about 1600; but this includes all that are at present in
                           this State.
                     
                  
                  
                Enclosure
                                    
                     
                        
                        No. 2Sir
                        Petersburg Sept 19th 1780
                     
                     I beg leave to inform your excellency that there is here at my
                        station about forty waggon Loads of arms and ammunition and other
                        accoutrements, but how they can be got on to your excellency I am at a Loss
                        to know. We have only two waggons at this station, and col: Gibson is now in
                        want of some for his regiment, the troops are collecting fast and no
                        provision making for Q.M. stores for them, a large quantity is wanting
                        before they can possibly march. there is no D.Q.M.G. for the southern
                        department, unless your excellency will interfere in this matter. I expect I
                        shall have the whole preparation to make when it is wanted as I had for the
                        Maryland Line. If your excellency will please to write Colonel Pickering the
                        board of war or Congress to furnish me as Q.M. with cash or credit, I will
                        go where I can get waggons and gears on good terms as also Q.M. stores, and
                        will use my every effort to make preparations for your army immediately. I
                        have the offer of a number of Q.M. Stores if I had money or could make the
                        people certain of it in some short time. If your excellency, will favor me
                        with your orders and instructions, I will go immediately to Philadelphia for
                        that purpose, I hope to receive some directions from you on return of this
                        bearer. I am with much respect &c. 
                     
                        Geo. Elliot A.D.Q.M.G.
                     
                  
                  
                Enclosure
                                    
                     
                        
                        No. 3Sir
                        Hillsborough 27 Sept 1780
                     
                     I must desire that you will as soon as possible after the
                        receipt of this Letter proceed to Richmond and confer with his excellency
                        the governor and the executive upon the measures to be taken for supplying
                        and forwarding the continental troops from Petersburg to the army. Yesterday
                        I received a Letter upon that subject from Mr Elliot A.D.Q.M.G. at
                        Petersburg; a copy of which is sent by this express to the Governour. You
                        will have the perusal of it when you arrive at Richmond. Having finished
                        your business at Richmond I request you will proceed immediately to
                        Petersburg where you will settle and adjust matters with Mr Elliot from
                        thence I would wish you to come to me at my camp near Hillsborough where I
                        should be glad to be informed by yourself how and in what manner, the Q.M.
                        genl department in Virginia is to be conducted for the future that I may
                        give every assistance in my power to promote the good of the public Service.
                        I am Sir your very humble servant
                     
                        Horatio Gates
                     
                  
                  
                Enclosure
                                    
                     
                        
                        No. 4Sir,
                        Hillsborough 27th Septr 1780.
                     
                     Inclosed is the copy of a Letter I received yesterday
                        afternoon by Colo. Senf, it deserves immediate notice & attention;
                        for unless the troops when they are assembled, & equipped, are
                        enabled to march forwards, it will cause a most injurious delay to the
                        public service. If bills at sixty days sight upon the treasuries of Virginia
                        & Maryland will supply the necessary & unavoidable expence
                        of the Qr Mr Genls department, I will with your approbation engage to issue
                        them to Mr Elliot or Colo. Finnie for the engagements they are obliged to
                        make in providing the troops to be sent to the southward. This State are
                        providing & promised to equip their own troops, which is all we can
                        ask from them, except paying their quota of the expence of victualling, or
                        by their specific tax supplying that quota—I think Colo. Finnie should
                        directly wait upon your excellency to know your sentiments upon this
                        subject; inclosed is my letter Directing him to do so & then to
                        proceed to my quarters thro’ Petersburg to take such orders &
                        directions, as in consequence of his conference with your excellency it is
                        found the public exigencies will require—Colo. Senf has the honor to deliver
                        you this packet. I send him to your excellency to be employed upon the
                        service mentioned in my last letter, his abilities are great in the
                        engineers department & a better draughtsman I never saw; His
                        integrity I am satisfied is unquestionable, but for the satisfaction of the
                        execution I think Genl Nelson, or some other person of the first
                        consideration in the State, might be requested to go with Colo. Senf to see
                        & report his plans & observations. Earnest that Congress
                        should have every information of the state of public affairs in this
                        department I request your excellency to order copies of all the letters
                        & papers that I have the honor to address to you, to be sent by the
                        first proper conveyance to President Huntington—Colo. Morgan acquaints me
                        that the bacon collected in Virginia for the army, is at several of the
                        posts between Roan Oake & Richmond, issued to passing troops
                        & others; this I must request your excellency may positively forbid,
                        as cattle will be good for six weeks to come, consequently we ought to save
                        the Bacon for winter & for a march.
                     Please to seal and forward the letter to Colo. Finnie. With
                        great respect I am Sir your excellency’s most Obedient humble servant
                     
                        Horatio Gates
                     
                  
                  
               